IN THE SUPREME COURT OF THE STATE OF DELAWARE

  LAMONT DOSTER,                         §
                                         §   No. 494, 2016
        Defendant Below,                 §
        Appellant,                       §
                                         §
        v.                               §   Court Below: Superior Court
                                         §   of the State of Delaware
  STATE OF DELAWARE,                     §
                                         §   Cr. ID 1510008797
        Plaintiff Below,                 §
        Appellee.                        §

                           Submitted: March 23, 2017
                           Decided:   April 6, 2017

                                     ORDER

      This 6th day of April 2017, it appears to the Court that, on March 9, 2017,

the Clerk issued a notice to the appellant to show cause why this appeal should not

be dismissed for his failure to file the opening brief and appendix in this matter.

The appellant failed to respond to the notice to show cause within the required ten-

day period; therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:



                                      /s/ Collins J. Seitz, Jr.
                                             Justice